—Appeal from a judgment of the County Court of Franklin County (Main Jr., J.), rendered August 6, 1990, convicting defendant upon her plea of guilty of the crime of burglary in the third degree.
Defendant’s only contention on appeal is that County Court’s sentence of imprisonment rather than probation disregarded her rehabilitative needs and was therefore harsh and excessive. The offense for which defendant now stands convicted represents one of six charges in a six-month period. At *905the time of sentencing, defendant was already serving two felony probation terms and she had yet to be sentenced for her conviction on another charge. In addition, at the time she pleaded guilty defendant was informed that she could receive a prison sentence with a maximum of seven years. Instead, she received a prison term of 1 to 3 years. In light of all these circumstances, including the fact that the presentence report indicates that she is not an appropriate candidate for probation, it cannot be concluded that County Court abused its discretion in imposing a sentence of imprisonment (see, People v Dean, 155 AD2d 774, 775, lv denied 75 NY2d 812; People v Gray, 131 AD2d 590; see also, People v McManus, 124 AD2d 305).
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the judgment is affirmed.